Citation Nr: 9929654	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-15 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to waiver of recovery of overpayment of pension 
benefits, to include whether the overpayment was properly 
created.



REPRESENTATION

Appellant represented by:	To be clarified



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from June 1965 to August 
1969. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the New 
Orleans, Louisiana, Regional Office (hereinafter RO).  


REMAND

As a preliminary procedural matter, a question of 
representation has been presented which must be resolved.  
There is on file, a VA form 23-22 designating The American 
Legion as the appellant's representative.  Review of the 
record, however, reveals that Gwendolyn Edwards of the 
Acadiana Legal Service Corporation has been representing the 
appellant on the appeal concerning the instant issue.  The 
statement of the case was sent to The American Legion.  Other 
information has been forwarded through Ms. Edwards.  She was 
instructed regarding submission of the substantive appeal.  
It does not appear that either party was specifically 
informed that the case was being sent to the Board.  These 
matters need clarification before the Board proceeds.

Additionally, a review of the record reveals that after the 
veteran was notified by the Debt Management Center in July 
1997 that he owed the VA $12, 748 (of which a wavier of 
recovery of $8, 748 of this debt was subsequently granted by 
a November 1997 decision of the RO's Committee on Waivers and 
Compromises). Receipts documenting medical expenses incurred 
by the veteran 1996, 1996, and 1997 were submitted to the RO.  
However, there is no evidence that the veteran has been 
provided with an audit, or other explanation, detailing the 
calculation of the overpayment, particularly with respect to 
the extent to which the reported medical expenses may or may 
not be utilized as an exclusion from countable income under 
the provisions of 38 C.F.R. § 3.272(g) (1999).  The veteran 
has not explicitly raised the issue of whether the entire 
amount of the overpayment was properly created, but this 
matter is implicit in the issue of waiver of recovery of the 
overpayment.  See Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  Consequently, in order to address the question of 
the validity of the debt in question, an audit must be 
prepared, showing the calculation of the overpayment, and 
specifying the annual income for each year, the sources of 
income, the maximum allowable rate, and any offsets to 
income, to include the reported medical expenses, which have 
been counted.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should contact the appellant 
and offer him an opportunity to 
clarify/select his representative.  If he 
desires to have Ms. Edwards represent 
him, he should so indicate, and it is 
noted that this would revoke the power of 
the attorney to The American Legion as to 
the matter for which representation is 
selected.  If he selects the Legion, any 
authority for Ms. Edwards has would be 
revoked.

2.  The RO should order an "audit" of 
the veteran's improved pension account 
which, in addition to containing a "paid 
and due" accounting, includes 
notification to the veteran of the 
"audit" sufficient to inform him and 
his representative of the annualized 
income sources and amounts for each 12-
month annualization period affected by 
the overpayment; any offsets to the 
income, such as the medical expenses 
documented in the clams file; and the 
maximum annual rate of pension.  The 
audit should be placed in the claims 
file, and the veteran and his 
representative, if any, should be 
furnished a copy as well.  

3.  The RO should afford the veteran and 
his representative a reasonable period in 
which to respond to the "audit."  In 
addition, he should be informed that he 
may submit additional evidence and 
argument in support of his claim.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

4.  The RO should then review the 
veteran's claim, with consideration of all 
evidence of record, including that 
obtained pursuant to this remand, and 
addressing both the issue of the proper 
creation of the debt, as well as whether 
the portion of the debt that has not 
already been waived may be waived. 

Thereafter, to the extent the adjudication above does not 
result in a complete grant of all benefits sought, the 
veteran and his representative should be issued a 
supplemental statement of the case, to include citations to 
the relevant laws and regulations as needed, and the case 
should be returned to the Board for further appellate review.  
The purpose of this REMAND is to assist the veteran in the 
development of his appeal and comply with due process 
requirements, and the Board does not intimate an opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case.  No action is required of the veteran 
until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












